Citation Nr: 0012459	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-05 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1995. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The 
additional development requested by the Board in its March 
1999 remand of this issue has been accomplished, and this 
case is now ready for appellate review of the issue listed on 
the title page.  While the veteran's representative has 
listed several "QUESTIONS AT ISSUE" on the February 2000 
Appellant's Brief, the only issue properly before the Board 
at this time is listed on the title page.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1999).  The other issues 
listed were subject of a Board decision in March 1999.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  It is at least as likely as not that veteran's defective 
hearing in the left ear is related to in-service noise 
exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
veteran's defective hearing in the left ear was incurred 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for impaired hearing shall not be 
established unless hearing status meets certain pure tone and 
speech criteria.  38 C.F.R. § 3.385 (1999).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

Applying the above criteria to the instant case, the Board 
finds that the most recent audiometric findings obtained from 
a July 1999 VA audiometric examination reflect the required 
thresholds for a finding of hearing impairment in the left 
ear under C.F.R. § 3.385.  At that time, pure tone 
thresholds, in decibels, were recorded in the left ear as 
follows:  500 Hz: 40, 1,000 Hz: 40, 2,000 Hz: 35, 3,000 Hz: 
35, 4,000 Hz: 35.   Speech audiometry revealed speech 
recognition ability of 94 percent in the left ear.  Although 
the examiner noted that "[n]o hearing threshold 
determination can be made because of gross inconsistency of 
patient test responses," she stated that this testing showed 
"moderately severe to severe" sensorineural hearing loss at 
500 Hz to 2,000 Hz.  

As noted in the March 1999 remand, there is evidence of in-
service acoustic trauma (See e.g., AF Form 2755B dated in 
April 1991), and service connection for hearing loss in the 
right ear has been established.  There was also some 
evidence, as noted in the remand, of hearing loss in the left 
ear, albeit not to a degree reflective of hearing loss 
"disability" codified at 38 C.F.R. § 3.385, on a VA 
audiometric examination conducted shortly after service in 
May 1995.  Given this evidence, and the pure tone thresholds, 
although described as "inconsistent," recorded on the most 
recent VA audiometric evaluation, the Board finds that it is 
at least as likely as not that the veteran currently has a 
hearing loss disability in the left ear that is the result of 
in-service exposure to acoustic trauma.  Accordingly, given 
the principles with regard to affording the veteran all 
benefit of a reasonable doubt, the Board concludes that 
service connection for hearing loss in the left ear should be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 49.


ORDER

Entitlement to service connection for hearing loss in the 
left ear is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

